NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 1, 2022 *
                                 Decided April 4, 2022

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-2863

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Illinois, Western Division.
      v.
                                                  No. 00 CR 50049
JERRY K. PARTEE,
     Defendant-Appellant.                         Philip G. Reinhard,
                                                  Judge.

                                       ORDER

       More than halfway through his 34-year sentence for drug distribution, Jerry
Partee moved for a sentence reduction under § 404 of the First Step Act, Pub. L. No. 115-
391, 132 Stat. 5194, on grounds that he was convicted of a “covered offense” within the

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2863                                                                         Page 2


meaning of § 404. He alternatively sought compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) based on medical conditions (obesity, osteoarthritis, and
hyperlipidemia) that he believed put him at great risk of complications during the
COVID-19 pandemic.

       The district court denied relief. The judge ruled that Partee was eligible for a
reduction under the First Step Act, but the factors under 18 U.S.C. § 3553(a)—
particularly his extensive disciplinary history in prison and the seriousness of his prior
criminal history—did not favor a reduced sentence. And after acknowledging Partee’s
health concerns, the judge similarly denied the motion for compassionate release based
on the § 3553(a) factors.

       On appeal, Partee challenges only the denial of his motion under the First Step
Act. But he does not develop a coherent legal argument or engage the district judge’s
reasons for denying the motion. See FED. R. APP. P. 28(a)(8); White v. Am. Fam. Mut. Ins.
Co., No. 20-1803, 2022 WL 59403 at *1 (7th Cir. Jan. 6, 2022). Regardless, the judge acted
well within his broad discretion to determine that the identified § 3553(a) factors
weighed against a sentence reduction.

                                                                               AFFIRMED